DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/03/2022 has been entered. Claims 1-20 are currently pending. Applicant’s amendments have overcome the objections to the drawings previously set forth in the Non-Final Office Action mailed 06/10/2022. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-8, 10-11, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higaki et al. (“Mechanical Phase Shifting in the Power Divider for Single-Layer Slotted Waveguide Arrays”), hereinafter referred to as “Higaki”.
Regarding claim 1, Higaki discloses an apparatus (fig. 1), the apparatus comprising: a waveguide end array antenna (fig. 1; p. 310, Introduction, para. 1), the waveguide end array antenna (fig. 1) configured to guide an electromagnetic (EM) energy through a waveguide section comprising a dielectric core (fig. 1, feed waveguide and radiating waveguide; fig. 1(a) shows a hollow waveguide) (p. 310, Introduction, para. 1), the waveguide section comprising: a main channel (fig. 1, feed waveguide) configured to guide the EM energy through a first part (fig. 1, feed waveguide) of the dielectric core (fig. 1, feed waveguide and radiating waveguide), the main channel (fig. 1, feed waveguide) comprising an open end (fig. 1, input port) within the first part (fig. 1, feed waveguide) of the dielectric core (fig. 1, feed waveguide and radiating waveguide), the main channel (fig. 1, feed waveguide) having a length that is aligned parallel to a longitudinal axis (fig. 1 as annotated below, longitudinal axis); and at least one fork (fig. 1, pi-junction) arranged orthogonal to the main channel (fig. 1, feed waveguide) and parallel to a traverse axis (fig. 1 as annotated below, traverse axis) in a planar dimension (fig. 1 as annotated below, planar dimension), the traverse axis (fig. 1 as annotated below, traverse axis) being orthogonal to the longitudinal axis (fig. 1 as annotated below, longitudinal axis) and forming the planar dimension (fig. 1 as annotated below, planar dimension) together with the longitudinal axis (fig. 1 as annotated below, longitudinal axis), the at least one fork (fig. 1, pi-junction) being configured to guide the EM energy from the first part (fig. 1, feed waveguide) to a second part (fig. 1, radiating waveguide) of the dielectric core (fig. 1, feed waveguide and radiating waveguide), the at least one fork (fig. 1, pi-junction) terminated by two or more tine sections (fig. 1 as annotated below, tines), each of the two or more tine sections (fig. 1 as annotated below, tines) arranged orthogonal to the main channel (fig. 1, feed waveguide) and parallel to the traverse axis (fig. 1 as annotated below, traverse axis) and comprising a closed end (fig. 1 as annotated below, closed end) and a radiating slot (fig. 1, slot plate) configured to dissipate at least a portion of the EM energy (fig. 1; p. 310, Introduction, para. 1-2) to outside of the dielectric core (fig. 1, feed waveguide and radiating waveguide), the main channel (fig. 1, feed waveguide), the at least one fork (fig. 1, pi-junction), and the two or more tine sections (fig. 1 as annotated below, tines) being arranged in a first horizontal layer (fig. 1 as annotated below, first horizontal layer) of the waveguide section (fig. 1) and the radiating slot (fig. 1, slot plate) being arranged in a second horizontal layer (fig. 1 as annotated below, second horizontal layer) above the first horizontal layer (fig. 1 as annotated below, first horizontal layer) along a vertical axis (fig. 1 as annotated below, vertical axis) that is orthogonal to the planar dimension (fig. 1 as annotated below, planar dimension).  

    PNG
    media_image1.png
    817
    831
    media_image1.png
    Greyscale

Regarding claim 2, Higaki discloses the main channel (fig. 1, feed waveguide) is further configured as a straight channel (fig. 1), the straight channel (fig. 1, feed waveguide) configured to guide the EM energy in a direction parallel to a longitudinal axis (fig. 1 as annotated above, longitudinal axis) through the first part of the dielectric core (fig. 1, feed waveguide), the straight channel (fig. 1, feed waveguide) comprising the open end (fig. 1, input port) within the first part (fig. 1, feed waveguide) of the dielectric core (fig. 1, feed waveguide and radiating waveguide) and another closed end (fig. 1 as annotated above, closed end) positioned opposite the open end (fig. 1, input port) and within the first part (fig. 1, feed waveguide) of the dielectric core (fig. 1, feed waveguide and radiating waveguide).  
Regarding claim 3, Higaki discloses the open end (fig. 1, input port) within the first part (fig. 1, feed waveguide) of the dielectric core (fig. 1, feed waveguide and radiating waveguide) is further configured as a waveguide input (fig. 1, input port) to the main channel (fig. 1, feed waveguide), the waveguide input (fig. 1, input port) comprising an opening of the waveguide end array antenna (fig. 1), the opening (fig. 1, input port) configured to enable the EM energy to enter the waveguide section (fig. 1).  
Regarding claim 5, Higaki discloses the two or more tine sections (fig. 1 as annotated above, tines) further comprise a length of each tine section (fig. 1 as annotated above, tines) that is greater than a width of each tine section (fig. 1 as annotated above, tines) (fig. 1 shows tine length along traverse axis as greater than tine width along longitudinal axis).  
Regarding claim 6, Higaki discloses the radiating slots (fig. 1, slot plate) comprise a slot length arranged parallel to the length of each tine section (fig. 1 as annotated above, slots), the slot length is greater than a slot width (fig. 1), the slot width arranged orthogonal (fig. 1) to the length of each tine section (fig. 1 as annotated above, tines).  
Regarding claim 7, Higaki discloses the radiating slots (fig. 1, slot plate) are positioned at least partially above (fig. 1) the closed ends (fig. 1, closed end).  
Regarding claim 8, Higaki discloses the radiating slots (fig. 1, slot plate) further comprise a first radiating slot and a second radiating slot (fig. 1, slot plate shows multiple slots), the first radiating slot separated from the second radiating slot by a slot separation (fig. 1 slot plate shows separation between each slot), the slot separation configured to cause the EM energy to be in phase as the at least a portion of the EM energy dissipates to outside of the dielectric core (p. 310, Introduction, para. 2).  
Regarding claim 10, Higaki discloses the first radiating slot and the second radiating slot (fig. 1, slot plate) are centered about a slot axis (fig. 1 as annotated above, slot axis), the slot axis (fig. 1 as annotated above, slot axis) aligned parallel to the main channel (fig. 1, feed waveguide).  
Regarding claim 11, Higaki discloses the at least one fork (fig. 1, pi-junction) further comprises a first fork and a second fork (fig. 1, pi-junctions), the first fork (fig. 1, pi-junctions) comprising the two or more tine sections (fig. 1 as annotated above, tines), the second fork (fig. 1, pi-junctions) comprising another two or more tine sections (fig. 1 as annotated above, tines), the first fork (fig. 1, pi-junctions) separated from the second fork (fig. 1, pi-junctions) by a fork separation (fig. 1, each pi-junction is separated from the adjacent pi-junction by a waveguide wall), the fork separation configured to enable the slot separation (fig. 1).  
Regarding claim 14, Higaki discloses a size of the main channel (fig. 1, feed waveguide) increases as an amount of the at least one fork (fig. 1, pi-junctions) increases (fig. 1 – the feed waveguide extends for each pi-junction).  
Regarding claim 15, Higaki discloses the dielectric core (fig. 1, feed waveguide and radiating waveguide) comprises air (fig. 1 shows feed waveguide and radiating waveguide as hollow).  
Regarding claim 16, Higaki discloses the waveguide end array antenna (fig. 1) further comprises the dielectric core (fig. 1, feed waveguide and radiating waveguide) positioned at least partially within a waveguide shell (fig. 1, elements surrounding waveguide), the waveguide shell (fig. 1, elements enclosing waveguide) configured to at least partially enclose (fig. 1) the dielectric core (fig. 1, feed waveguide and radiating waveguide), the waveguide shell (fig. 1, elements enclosing waveguide) comprising one or more of the following: a metal; a substrate; or a metal-plated material (p. 310, Introduction – implied by “waveguide”).  
Regarding claim 18, Higaki discloses a system, the system comprising: a device (fig. 1) configured to transmit or receive electromagnetic (EM) energy (p. 310, Introduction, para. 1); and a waveguide end array antenna (fig. 1) coupled to the device (p. 310, Introduction, para. 1), the waveguide end array antenna (fig. 1) configured to guide the EM energy  through a waveguide section comprising a dielectric core (fig. 1, feed waveguide and radiating waveguide; fig. 1(a) shows a hollow waveguide) (p. 310, Introduction, para. 1), the waveguide section comprising: a main channel (fig. 1, feed waveguide) configured to guide the EM energy through a first part (fig. 1, feed waveguide) of the dielectric core (fig. 1, feed waveguide and radiating waveguide), the main channel (fig. 1, feed waveguide) comprising an open end (fig. 1, input port) within the first part (fig. 1, feed waveguide) of the dielectric core (fig. 1, feed waveguide and radiating waveguide), the main channel (fig. 1, feed waveguide) having a length that is aligned parallel to a longitudinal axis (fig. 1 as annotated above, longitudinal axis); and at least one fork (fig. 1, pi-junction) arranged orthogonal to the main channel (fig. 1, feed waveguide) and parallel to a traverse axis (fig. 1 as annotated above, traverse axis) in a planar dimension (fig. 1 as annotated above, planar dimension), the traverse axis (fig. 1 as annotated above, traverse axis) being orthogonal to the longitudinal axis (fig. 1 as annotated below, longitudinal axis) and forming the planar dimension (fig. 1 as annotated above, planar dimension) together with the longitudinal axis (fig. 1 as annotated above, longitudinal axis), the at least one fork (fig. 1, pi-junction) being configured to guide the EM energy from the first part (fig. 1, feed waveguide) to a second part (fig. 1, radiating waveguide) of the dielectric core (fig. 1, feed waveguide and radiating waveguide), the at least one fork (fig. 1, pi-junction) terminated by two or more tine sections (fig. 1 as annotated above, tines), each of the two or more tine sections (fig. 1 as annotated above, tines) arranged orthogonal to the main channel (fig. 1, feed waveguide) and parallel to the traverse axis (fig. 1 as annotated above, traverse axis) and comprising a closed end (fig. 1 as annotated above, closed end) and a radiating slot (fig. 1, slot plate) configured to dissipate at least a portion of the EM energy (fig. 1; p. 310, Introduction, para. 1-2) to outside of the dielectric core (fig. 1, feed waveguide and radiating waveguide), the main channel (fig. 1, feed waveguide), the at least one fork (fig. 1, pi-junction), and the two or more tine sections (fig. 1 as annotated above, tines) being arranged in a first horizontal layer (fig. 1 as annotated above, first horizontal layer) of the waveguide section (fig. 1) and the radiating slot (fig. 1, slot plate) being arranged in a second horizontal layer (fig. 1 as annotated above, second horizontal layer) above the first horizontal layer (fig. 1 as annotated above, first horizontal layer) along a vertical axis (fig. 1 as annotated above, vertical axis) that is orthogonal to the planar dimension (fig. 1 as annotated above, planar dimension).  
Regarding claim 19, Higaki discloses the device comprises a radar device (p. 310, para. 1 – “anti-collision car radars”).  
Regarding claim 20, Higaki discloses the system further comprises a vehicle (p. 310, para. 1 – “anti-collision car radars”), the vehicle comprising the device and the waveguide end array antenna (fig. 1) (p. 310, para. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Higaki in view of Izadian (US 20180024226 A1 A1), hereinafter referred to as “Izadian”.
Regarding claim 4, Higaki does not teach a size and a shape of the waveguide input is configured to set an initial impedance of the EM energy or enable impedance matching of the EM energy.
Izadian teaches a size and a shape of the waveguide input (fig. 11, element 912) is configured to set an initial impedance of the EM energy or enable impedance matching of the EM energy (para. [0081]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Higaki such that a size and a shape of the waveguide input is configured to set an initial impedance of the EM energy or enable impedance matching of the EM energy, as described in Izadian. Doing so enables impedance matching (Izadian, para. [0081]), thereby improving device performance. 
Regarding claim 13, Higaki does not teach the waveguide end array antenna is further configured to reduce cross-polarization of a radiation of the EM energy as the at least a portion of the EM energy dissipates to outside of the dielectric core, wherein: the EM energy further comprises a polarization of the EM energy; the polarization is configured to enable oscillations of the EM energy in a direction; the cross-polarization of the radiation comprises at least two directions of the EM energy from at least two radiating slots; and the at least two directions are different.
Izadian teaches the waveguide end array antenna (fig. 11, element 1100) is further configured to reduce cross-polarization of a radiation of the EM energy (para. [0033]-[0034]) as the at least a portion of the EM energy dissipates to outside of the core (fig. 8B, elements 854 and 852 inner portions), wherein: the EM energy further comprises a polarization of the EM energy (para. [0033]-[0034]); the polarization is configured to enable oscillations of the EM energy in a direction (para. [0033]-[0034]); the cross-polarization of the radiation comprises at least two directions of the EM energy (para. [0033]-[0034]) from at least two radiating slots (fig. 11, elements 1102) (para. [0099]); and the at least two directions are different (para. [0033]-[0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Higaki such that the waveguide end array antenna is further configured to reduce cross-polarization of a radiation of the EM energy as the at least a portion of the EM energy dissipates to outside of the dielectric core, as described in Izadian. Doing so prevents interference between devices (Izadian, para. [0034])

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Higaki in view of Kamo et al. (US 20180351261 A1), hereinafter referred to as “Kamo”.

Regarding claim 9, Higaki does not teach the slot separation is further configured to reduce one or more grating lobes attributed to the EM energy as the at least a portion of the EM energy dissipates to outside of the dielectric core, the one or more grating lobes being maxima of the radiation.  
Kamo teaches the slot separation is further configured to reduce one or more grating lobes attributed to the EM energy as the at least a portion of the EM energy dissipates to outside of the dielectric core, the one or more grating lobes being maxima of the radiation (para. [0174]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Higaki such that the slot separation is further configured to reduce one or more grating lobes attributed to the EM energy as the at least a portion of the EM energy dissipates to outside of the dielectric core, the one or more grating lobes being maxima of the radiation, as described in Kamo. Doing so allows for improving device precision (Kamo, para. [0175]).
Regarding claim 12, Higaki does not teach the slot separation being further configured between a full wavelength of the EM energy and a half wavelength of the EM energy, the EM energy oscillating at the full wavelength.  
Kamo teaches the slot separation being further configured between a full wavelength of the EM energy and a half wavelength of the EM energy, the EM energy oscillating at the full wavelength (para. [0174]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Higaki such that the slot separation being further configured between a full wavelength of the EM energy and a half wavelength of the EM energy, the EM energy oscillating at the full wavelength, as described in Kamo. Doing so allows for reducing grating lobes (Kamo, para. [0174]), thereby improving device precision (Kamo, para. [0175]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Higaki in view of Focke et al. (US 20120026053 A1), hereinafter referred to as “Focke”.
Regarding claim 17, Higaki does not teach the waveguide end array antenna further comprises an injection-molded waveguide end array antenna, the injection-molded waveguide end array antenna formed using an injection-molding process, the injection-molding process comprises pouring a material into a mold to form the injection-molded waveguide end array antenna.  
Focke teaches the waveguide end array antenna further comprises an injection-molded waveguide end array antenna, the injection-molded waveguide end array antenna formed using an injection-molding process, the injection-molding process comprises pouring a material into a mold to form the injection-molded waveguide end array antenna (para. [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Higaki such that the waveguide end array antenna further comprises an injection-molded waveguide end array antenna, the injection-molded waveguide end array antenna formed using an injection-molding process, the injection-molding process comprises pouring a material into a mold to form the injection-molded waveguide end array antenna, as described in Focke. Doing so allows for easier and more cost effective manufacturing (Focke, para. [0008]).
Examiner’s note: It is noted that this claim is drawn towards a product-by-process, wherein the process is injection molding. See MPEP 2113, section I:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Examiner’s note: Regarding recitations throughout the claims (1-4, 8-9, 11-13, 16, and 18) that an element is ‘configured to’ perform a function, it is the position of the Office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuwabara (US 20210005981 A1), Goto et al. (EP 0708490 A1), Garcia Tejero et al. (WO 2022122319 A1) (see fig. 46), and Joon et al. (KR 20090064287 A) teach a waveguide end array antenna, relevant to claims 1 and 18 of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571) 272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/Leah Rosenberg/
Examiner, Art Unit 2845
10/31/2022